DETAILED ACTION
This office action is in response to the communication received on November 10, 2021 concerning application No. 16/480,984 filed on July 25, 2019.
	Claims 1-6 and 8-16 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 11/1/2021 in regards to the claim objections have been fully considered. The amendments to the claims have been entered and overcome the claim objections previously set forth.
Applicant’s arguments filed 11/1/2021 in regards to the claim interpretations under 35 USC 112f have been fully considered. The amendments to the claims have been entered and overcome the claim interpretations under 35 USC 112f previously set forth.
Applicant’s arguments filed 11/1/2021 in regards to the rejections under 35 USC 112a and 112b have been fully considered. The amendments to the claims have been entered and overcome the rejections under 35 USC 112a and 112b previously set forth.
Applicant's arguments filed 11/10/2021 in regards to the rejections under 35 USC 102 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “in the step of determining the position of the ultrasonic probe unit, the position of the ultrasonic probe unit in a direction perpendicular to the surface of the sample is determined for each measurement point of the n-th line based on the first deviation in the (n-1)-th line at a corresponding measurement point of the (n-1)-th line being zero”, examiner .
For the same reasons as above the rejection to claim 1 stands.
In regards to the applicant’s argument that the disclosed prior art does not teach “control the position of the ultrasonic probe unit in a direction perpendicular to the surface of the sample 
For the same reasons as above, the rejections to dependent claims 2-5 and 9-16 stand. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2003322646, as recited in the applicant’s 07/25/2019 IDS, hereinafter Toshiyuki) in view of Isobe et al. (US 2011/0000299, as recited in the applicant’s 07/25/2019 IDS, hereinafter Isobe).

Regarding claim 1,  Toshiyuki teaches a position control device (fig. 1), comprising:
	a memory (memory 23) configured to store a first deviation in an (n-1)-th line ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviation) corresponding to the profile of the subject is stored in the memory) when an ultrasound probe unit scans the (n-1)-th line ([0055] “scan line (n-1th)”) of a surface of a sample ([0054] surface of a subject 12, [0055] “the difference between the profile of the previous scan line (n-1th) and the constant distance from the probe to the subject 12” the (n-1)-th line is equated to the first line), the first deviation being between time from transmitting an ultrasonic wave until a reflected wave ([0055] “profile of the previous scan line (n-1th)”) is received and a reference time ([0055] “constant distance” which is being considered to represent the ideal time it takes for the transmitted wave to be received by the probe); and 
	a processor (image processing apparatus 20) configured to determine a position of the ultrasonic probe unit when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the first deviation in the (n-1)-th line ([0055] “based on the distance correction value, the distance from the probe 14 to the subject [12] is measured while scanning one line with respect to the second line” the correction value represents the deviation calculated for the (n-1)th line and the n-th line is equated to the second line)--, and to calculate a second deviation in the n-th line between time from transmitting the ultrasonic wave until the reflected wave is received and the reference time when the ultrasonic probe unit scans the n-th line of the surface of the sample ([0056] explains that this process is completed for all of the lines up until the last line, meaning that the deviation is calculated for the n-th line and any subsequent line between the profile (which is considered to represent the time it takes for the transmitted wave to be received by the probe) of the current scan line and the reference time (the constant distance which is considered to represent the ideal time it takes for the transmitted wave to be received by the probe)). 
	Toshiyuki does not teach that the deviation for the (n-1)-th is determined before the ultrasonic probe moves to the n-th line and the position of the ultrasonic probe unit is determined in a direction perpendicular to the surface of the sample.
However, 
	Isobe teaches the deviation ([0090] “deviation between the ideal scanning position and the scanning position”) for the (n-1)-th is determined before the ultrasonic probe moves to the n-th line ([0087] “the deviation correction process of the scanning path information from the distance measurement step S2 to the control step S5 is performed in real time” meaning that the deviation calculation and correction are determined and performed before the ultrasound probe moves to the next scanning line) and the position of the ultrasonic probe unit is determined in a direction perpendicular to the surface of the sample ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19” and [0096] teaches that either the distance lc or the tilt angle can be calculated depending on the shape of the object 19 (sample) and the shape of the object 19 can be a flat shape meaning that it has no tilt angle and the surface of the object 19 is therefore perpendicular to the ultrasound probe).
	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the position control device of Toshiyuki to have determined the deviation of the (n-1)-th line before moving to the n-th line. The motivation to do ([0089]-[0090]). 
	Regarding claim 2, Toshiyuki in view of Isobe teaches the position control device of claim 1, as set forth above. Toshiyuki further teaches the processor is configured to: calculate the first deviation for each measurement point of the (n-1)-th lines set at predetermined time intervals ([0026] “the ultrasonic flaw detector 17 sends a pulse signal from the transmission terminal to the probe 14 at a predetermined cycle to drive the probe 14 and to the subject 12”, the predetermine cycle represents the predetermined time interval meaning that every time a signal is sent to the probe a wave is transmitted and received from the subject and subsequently a deviation is calculated at every point in which the ultrasound probe transmits and receives a wave), and make memory store the first deviation ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviations) corresponding to the profile of the subject is stored in the memory).
Regarding claim 6, Toshiyuki teaches a position control method, comprising:
	a step of storing ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviation) corresponding to the profile of the subject is stored in the memory)  a first deviation in an (n-1)-th line ([0055] “the difference between the profile of the previous scan line (n-1th) and the constant distance from the probe to the subject 12”, the (n-1)-th line is being equated to the first line) between time from transmitting an ultrasonic wave until a reflected wave is received ([0055] “profile of the previous scan line (n-1th)”) and a reference time ([0055] “constant distance” which is being considered to represent the ideal time it takes for the transmitted wave to be received by the probe) when ([0055] “scan line (n-1th)”) of a surface of a sample ([0054] surface of a subject 12);
	a step of moving the ultrasonic probe unit to an n-th line ([0055] “the probe 14 that has moved to the position of the second line” the n-th line is being equated to the second line);
a step of determining a position of the ultrasonic probe unit when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the first deviation in the (n-1)-th line ([0055] “based on the distance correction value, the distance from the probe 14 to the subject [12] is measured while scanning one line with respect to the second line” the correction value represents the deviation calculated for the (n-1)th line); and
a step of scanning the n-th line of the surface of the sample by the ultrasonic probe unit ([0055] “main scanning is performed for the forward path of the second line”), and calculating a second deviation in the n-th line between time from transmitting the ultrasonic wave until the reflected wave is received and the reference time ([0056] explains that this process is completed for all of the lines up until the last line, meaning that the deviation (difference) is calculated for the n-th line and any subsequent line between the profile (which is considered to represent the time it takes for the transmitted wave to be received by the probe) of the current scan line and the reference time (the constant distance which is considered to represent the ideal time it takes for the transmitted wave to be received by the probe)); wherein in the step of storing the first deviation ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviations) corresponding to the profile of the subject is stored in the memory), the first deviation in the (n-1)-th line is calculated for each measurement point of the (n-1)-th line set at predetermined time intervals ([0026] “the ultrasonic flaw detector 17 sends a pulse signal from the transmission terminal to the probe 14 at a predetermined cycle to drive the probe 14 and to the subject 12”, the predetermine cycle represents the predetermined time interval meaning that every time a signal is sent to the probe a wave is transmitted and received from the subject and subsequently a deviation is calculated at every point in which the ultrasound probe transmits and receives a wave).
Toshiyuki does not teach the position of the ultrasonic probe in a direction perpendicular to the surface of the sample is determined for each measurement point of the n-th line based on the first deviation in the (n-1)-th line at a corresponding measurement point of the (n-1)-th line being zero.
	However,
Isobe teaches the position of the ultrasonic probe in a direction perpendicular to the surface of the sample is determined for each measurement point of the n-th line ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, fig. 2 shows that the distance lc is perpendicular from the transducer to the object 19 and [0096] teaches that either the distance lc or the tilt angle can be calculated depending on the shape of the object 19 (sample) and the shape of the object 19 can be a flat shape meaning that it has no tilt angle and the surface of the object 19 is therefore perpendicular to the ultrasound probe)  based on the first deviation in the (n-1)-th line at a corresponding measurement point of the (n-1)-th line being zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero and will be zero when compared to any measurement points in the current scan line or any of the previous scan lines).
	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the position control device of Toshiyuki to have determined the position of the ultrasonic probe in a direction perpendicular to the surface of the sample. The motivation to do this would be to keep the deviation between the ultrasonic probe and the sample at zero to ensure consistent results when analyzing one scan line compared to the other, as recognized by Isobe ([0090]).
Regarding claim 8, Toshiyuki teaches an ultrasonic imaging system (ultrasound imaging apparatus 10), comprising:
an ultrasound probe unit (probe 14) that is configured to transmit an ultrasonic wave to a surface of a sample and receive a reflected wave from the surface of the sample ([0026] describes the processing of transmitting and receiving signals through the probe 14 with the subject 12);
a first controller that is configured store a first deviation in an (n-1)-th line ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviation) corresponding to the profile of the subject is stored in the memory) when the ultrasound probe unit scans the (n-1)-th line ([0055] “scan line (n-1th)”) of the surface of the sample ([0054] surface of a subject 12, [0055] “the difference between the profile of the previous scan line (n-1th) and the constant distance from the probe to the subject 12”, the (n-1)-th line is equated to the first line), the first deviation being between time from transmitting an ultrasonic wave until a reflected wave ([0055] “profile of the previous scan line (n-1th)”) is received and a reference time ([0055] “constant distance” which is being considered to represent the ideal time it takes for the transmitted wave to be received by the probe), and to determine a position of the ultrasonic probe unit when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the first deviation in the (n-1)-th line ([0055] “based on the distance correction value, the distance from the probe 14 to the subject [12] is measured while scanning one line with respect to the second line” the correction value represents the deviation calculated for the (n-1)th line and the n-th line is equated to the second line); and 
a second controller (scanning mechanism 11) that is configured to control the position of the ultrasonic probe unit to in a direction perpendicular to the surface of the sample ([0030] discloses that the subject area is flat and the face of the probe faces the surface meaning the ultrasonic probe is perpendicular to the surface of the subject) to a position ([0023] “the probe 14 is moved by the scanning mechanism 11”) determined by the first controller ([0026] “the scanning mechanism 11 is controlled by a scanning control device 15”),
wherein
the first controller is configured to calculate a second deviation in the n-th line between time from transmitting the ultrasonic wave until the reflected wave is received and the reference time when the n-th line is scanned ([0056] explains that this process is completed for all of the lines up until the last line, meaning that the deviation is calculated for the n-th line and any subsequent line between the profile (which is considered to represent the time it takes for the transmitted wave to be received by the probe) of the current scan line and the reference time (the constant distance which is considered to represent the ideal time it takes for the transmitted wave to be received by the probe)).

However, 
	Isobe teaches the deviation ([0090] “deviation between the ideal scanning position and the scanning position”) for the (n-1)-th is determined before the ultrasonic probe moves to the n-th line ([0087] “the deviation correction process of the scanning path information from the distance measurement step S2 to the control step S5 is performed in real time” meaning that the deviation calculation and correction are determined and performed before the ultrasound probe moves to the next scanning line).
	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the position control device of Toshiyuki to have determined the deviation of the (n-1)-th line before moving to the n-th line. The motivation to do this would be to autonomously adjust the position of the probe, as recognized by Isobe ([0089]). 
Regarding claim 9, Toshiyuki in view of Isobe teaches the ultrasonic imaging system of claim 8, as set forth above. Toshiyuki further teaches the first controller is configured to: calculate the first deviation in the (n-1)-th line for each measurement point of the (n-1)-th line set at predetermined time intervals ([0026] “the ultrasonic flaw detector 17 sends a pulse signal from the transmission terminal to the probe 14 at a predetermined cycle to drive the probe 14 and to the subject 12”, the predetermine cycle represents the predetermined time interval meaning that every time a signal is sent to the probe a wave is transmitted and received from the subject and subsequently a deviation is calculated at every point in which the ultrasound probe transmits and receives a wave).

However, 
Isobe further teaches determine the position of the ultrasonic probe unit for each measurement point of the n-th line corresponding to the measurement points of the (n-1)-th line ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, the apparatus calculates the positional distance for each measurement point of each scan line) based on the first deviation in the (n-1)-th line being zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero and will be zero when compared to any measurement points in the current scan line or any of the previous scan lines).
One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the ultrasonic imaging system of Toshiyuki in view of Isobe to have determined the position of the ultrasonic probe be compared to the previous scan line. The motivation to do this would be to keep the deviation between the ultrasonic probe and the sample at zero to ensure consistent results when analyzing one scan line compared to the other, as recognized by Isobe ([0090]).
Regarding claims 3 and 10, Toshiyuki in view of Isobe teaches the position control device of claims 1 and 2, as set forth above. Isobe further teaches the processor is configured to: determine the position of the ultrasonic probe unit in a direction perpendicular to the surface of ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, fig. 2 shows that the distance lc is perpendicular from the transducer to the object 19) such that the first deviation is zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero).
	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have further modified the position control device of Toshiyuki in view of Isobe to have determined the deviation in a direction perpendicular to the surface of the sample. The motivation to do this would be to keep the deviation between the ultrasonic probe and the sample at zero to ensure consistent results when analyzing one scan line compared to the other, as recognized by Isobe ([0090]).
Regarding claims 4 and 11, Toshiyuki in view of Isobe teaches the position control device of claims 1 and 2, as set forth above. Isobe further teaches the processor is configured to: determine the position of the ultrasonic probe unit in a direction perpendicular to the surface of the sample for each measurement point of the n-th line ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, fig. 2 shows that the distance lc is perpendicular from the transducer to the object 19)  based on the first deviation in the (n-1)-th line calculated at a corresponding measurement point of the (n-1)-th line being zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero and will be zero when compared to any measurement points in the current scan line or any of the previous scan lines).
	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have further modified the position control device of Toshiyuki in view of Isobe to have determined the position of the ultrasonic probe in a direction perpendicular to the surface of the sample. The motivation to do this would be to keep the deviation between the ultrasonic probe and the sample at zero to ensure consistent results when analyzing one scan line compared to the other, as recognized by Isobe ([0090]).
Claims 5 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of Isobe as applied to claims 1-4 and 10-11 above, and further in view of Kawakami et al. (JP 2010169558, hereinafter Kawakami).
Regarding claims 5 and 12-16, Toshiyuki in view of Isobe teaches the claim language of claims 1-4 and 10-11 as set forth above. Toshiyuki in view of Isobe does not teach the processor is configured to: generate a tracking gate, and calculate the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start of the tracking gate until a reference voltage waveform has a peak.
However, 
Kawakami in a similar field of endeavor teaches the processor (signal processing unit) is configured to:
generate a tracking gate (page. 7, para. 6, “dashed box 57 set in each of the waveforms 52 and 53 indicates a gate”), and 
(page. 8, para. 8, “a subtraction process 95 is executed. In the subtraction process 95, the waveform feature 94 of the waveform to be visualized is subtracted from the waveform feature of the reference waveform 92 in a state where the phases (time) are aligned, and a difference wavelet coefficient 96 is obtained” and page. 4, para. 3 explains how the reflected waves are received as electrical signals (voltage) and converted into digital waveforms).
One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have further modified the position control device of Toshiyuki in view of Isobe with the known technique of using a tracking gate to determine the first deviation to isolate a specific section of a waveform for further analysis of Kawakami in order to allow for the predictable results of identifying a waveform for further analysis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yusa et al. (JP 5931263B1), Z in fig. 2a-b and 3 teaches that the position of the ultrasonic probe in a direction perpendicular to the surface of the sample is determined.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791